UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or Section15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 12, 2016 (February 11, 2016) CHAPARRAL ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 333-134748 73-1590941 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 Cedar Lake Boulevard
